Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has submitted Remarks filed September 7th, 2022, amending claims 1,3, 11, and 14 while keeping claims 2, 4 to 10, 12, 13, and 15 to 20 in their original form.
Regarding the 35 U.S.C. § 103 applied to claims 1-10, Applicant argues the obviousness applied by examiner. However, claim 1 has been amended and there is a new grounds of rejection, rendering the arguments moot.  Dependent claims are also argued against as being dependent on the arguments against the applied rejection of Kesner (US Patent No. 8047226) in view of Denike (US Patent No. 7264017) towards claims 1-3, 9, and 10, but are also moot because the independent claim has been amended, and there is a new grounds of rejection.
Regarding the 35 U.S.C. § 103 applied to claims 11 to 13, Applicant argues for at least claim 11 that Goodman (US Patent No. 4735056) does not teach a digital controller wherein the pneumatic controller and the digital controller are independently operable to regulate a pressure of the flow of air provided to the environmental control system. Examiner agrees as the combination of prior art was applied to the original claim limitations. 
Applicant then notes that Denike does not teach that the pneumatic controller is configured to regulate the pressure of the airflow based on a pressure downstream from the valve and that Denike does not identify what exactly the command signals used to operate the electromechanically actuator are. Examiner finds the argument in the context of the amended claim language persuasive. Dependent claims 12 and 13 are also argued against as they are dependent on amended claim 11; however, claim 11 has been amended and there is a new grounds of rejection, rendering the arguments moot. 
Regarding the 35 U.S.C. § 103 applied to claims 14 to 20, Applicant argues that the amended claim language of at least claim 14 reads over the applied art because neither Denike nor Horner teach pressure control happens as a result of pressure downstream of a valve, not upstream. Examiner finds the argument in the context of the amended claim language persuasive. Dependent claims 15 to 20 are also argued against as they are dependent on amended claim 11; however, claim 14 has been amended and there is a new grounds of rejection, rendering the arguments moot.  

Claim Objections
Claims 14, 16, 18, 19, and 20 are objected to because of the following informalities:  
In claim 14, Applicant cites “the parameter” in line 10. It is respectfully recommended to amend the claim language to read “the parameter of the portion of the flow of air”
In claim 16, Applicant cites “the valve” in line 5. It is respectfully recommended to amend the claim language to read “the valve controlling the flow of air” if applicable.
In claim 18, Applicant cites “the parameter” in line 1. It is respectfully recommended to amend the claim language to read “the parameter of the portion of the flow of air”
In claim 19, Applicant cites “the parameter” in line 1. It is respectfully recommended to amend the claim language to read “the parameter of the portion of the flow of air”
In claim 20, Applicant cites “a valve controlling the flow of air” in lines 1 and 2. It is respectfully recommended to amend the claim language to read “the [
In claim 20, Applicant cites “operably coupled to the valve” in line 4. It is respectfully recommended to amend the claim language to read “operably coupled to the adjustable valve” if applicable.
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 to 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the Applicant cites “an adjustable valve” in line 3 and “adjusting a position of a valve controlling the flow of air” in line 9. It is unclear from the claim language if “a valve” in line 9 is a reference to the “adjustable valve” in line 3. It is presumed that the two valves are different valves based off the claim language but it is respectfully requested to either 1) amend the claim language to make it more clear the valves are the same valve if the interpretation is incorrect or 2) note that the interpretation as separate valves is consistent with Applicant’s intent in the reply to this Office Correspondence while identifying which items from the specification correspond to the valves of the claim language (including any other valves in dependent claims: a second valve in claim 16 for example). For examination purposes, examiner takes the interpretation that “an adjustable valve” in line 3 and “a valve” in line 9 are different valves.
Dependent claims 15 to 20 are subsequently rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4 to 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056 A) in view of Fox (US Patent No. 9957052). 
Regarding Claim 1, Goodman teaches 
an airflow control system (Figure 1) comprising: 
a valve (55, valve and 65, valve actuator) including a valve disk (understood to be disk of valve 55 depicted in Figure 2) rotatable within a flow control duct (40, bleed air line); 
a valve actuator (65, valve actuator) including a movable piston (90, piston) connected to the valve disk (understood to be disk of valve 55 depicted in Figure 2), wherein the valve actuator (65, valve actuator) is operable to adjust a position the valve disk (understood to be disk of valve 55 depicted in Figure 2; column 2 lines 44 to 58); 
a pneumatic controller (Figure 2 shaded area) configured to regulate a pressure within the flow control duct (40, bleed air line) downstream of the valve disk (understood to be disk of valve 55 depicted in Figure 2; column 3 line 57 to column 4 line 37)
wherein the pneumatic controller (Figure 2 shaded area) is fluidly coupled (110, main servo conduit) to a first side (Figure 2, where 110 connects to one side of 95-diaphram) of the movable piston (90, piston) and is operable to adjust the position of the valve disk (understood to be disk of valve 55 depicted in Figure 2) via the valve actuator (65, actuator) based on the pressure within the flow control duct (40, bleed air line; Figure 2) downstream of the valve disk (understood to be disk of valve 55 depicted in Figure 2) 
a torque motor (rotating mechanism of 160; column 3 line 63 to column 4 line 5) fluidly connected (110, main servo conduit and 130, first branch line) to a second side (Figure 2, where 110 connects to 85-linkage side of 95-diaphram) of the movable piston (90, piston) 
 (…omitted claim language…) controller (165, bimetallic element) operably coupled to the torque motor (rotating mechanism of 160; column 3 line 63 to column 4 line 5)
wherein the  (…omitted claim language…) controller (165, bimetallic element) is configured to regulate the pressure within the flow control duct (40, bleed air line) downstream of the valve disk (understood to be disk of valve 55 depicted in Figure 2) independently from the pneumatic controller (Figure 2 shaded area; column 3 line 57 to column 4 line 37).
However, Goodman does not expressly teach the controller is a digital controller. 
Fox teaches a digital controller (11, controller; column 5 line 50 to column 6 line 32) to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds (column 9 lines 8 to 24).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Goodman’s controller (not the pneumatic controller) to be a digital controller in view of the teachings of Fox to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds.
In other words, adding the digital controller of Fox enables pressure regulation to occur that accounts for more than just temperature and pressure parameters as there are other parameters to consider (Table 2), and there may be more than only one threshold to consider (column 11 line 65 to column 12 line 3). 
Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the digital controller is configured to trim the pressure within the flow control duct relative to the regulation pressure set point.
Fox further teaches wherein the digital controller (11, controller) is configured to trim the pressure within the flow control duct (Figure 1B, duct that leads to cabin) relative to the regulation pressure set point (column 10 lines 40 to 49) to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds (column 9 lines 8 to 24).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the digital controller is configured to trim the pressure within the flow control duct relative to the regulation pressure set point in view of the further teachings of Fox to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds.
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the pneumatic controller (Goodman: Figure 2 shaded area) includes a lever (Goodman: 225, closure member) and a second valve (Goodman: 125, vent), wherein the lever (Goodman: 225, closure member) is rotatable (Goodman: column 3 lines 29 to 30) to adjust a position of the second valve (Goodman: 125, vent) in response to the pressure within the flow control duct (Goodman: 40, bleed line) downstream of the valve (55, valve and 65, valve actuator; column 3 line 57 to column 4 lines 37) 
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above and further teach wherein when the pressure within the flow control duct (Goodman: 40, bleed line) downstream of the valve disk (Goodman: understood to be disk of valve 55 depicted in Figure 2) is less than the regulation pressure set point (Goodman: 260, spring and 256, adjustment screw; column 3 lines 34 to 37), the second valve (Goodman: 125, vent) is closed (Goodman: column 3 line 57 to column 4 lines 37: Similarly, again assuming the position of ball element 210 in selector valve 205 is as illustrated, a decrease in ram air temperature causes closure 160 to reduce the effective opening of vent aperture 155, thereby raising the pressure within branch line 130 on diaphragm 240. This increases the downward force on the right end of closure 225 from steady state conditions, thereby causing a clockwise rotation of closure 225 to increase the opening of vent aperture 125 thereby lowering the pressure within main servo conduit 110. This decreased pressure is applied to diaphragm 95 whereby the pressure on piston 90 overcomes that on the diaphragm, causing movement of the piston and diaphragm to the right, thereby closing regulator valve 55 to decrease the flow of air to air cycle machine 20 through line 40; understood that covering the second valve by counterclockwise rotation of 225 would open 55 and increase pressure by increasing the flow of air; Figure 3).
Regarding claim 6, as applied to claim 4, the combined teachings teach the invention as described above and further teach wherein when the pressure within the flow control duct (Goodman: 40, bleed line) downstream of the valve disk (Goodman: understood to be disk of valve 55 depicted in Figure 2) is greater than the regulation pressure set point (Goodman: 260, spring and 256, adjustment screw; column 3 lines 34 to 37), the second valve (Goodman: 125, vent) is open (Goodman: column 3 line 57 to column 4 lines 37: Similarly, again assuming the position of ball element 210 in selector valve 205 is as illustrated, a decrease in ram air temperature causes closure 160 to reduce the effective opening of vent aperture 155, thereby raising the pressure within branch line 130 on diaphragm 240. This increases the downward force on the right end of closure 225 from steady state conditions, thereby causing a clockwise rotation of closure 225 to increase the opening of vent aperture 125 thereby lowering the pressure within main servo conduit 110. This decreased pressure is applied to diaphragm 95 whereby the pressure on piston 90 overcomes that on the diaphragm, causing movement of the piston and diaphragm to the right, thereby closing regulator valve 55 to decrease the flow of air to air cycle machine 20 through line 40; understood that uncovering the second valve by clockwise rotation of 225 would close 55 and decrease pressure by decreasing the flow of air; Figure 3).
Regarding claim 7, as applied to claim 4, the combined teachings teach the invention as described above and further teach wherein the lever (Goodman: 225, closure member) has a preload, and the preload of the lever (Goodman: 225, closure member) is equal to the regulation pressure set point (column 3 lines 34 to 37: The left-hand end of chamber 220 houses diaphragm 255 biased downwardly by spring 260, the preload thereof being adjustable by means of adjustment screw 256, springs 275 and 245 preload for temperatures)
Regarding claim 8, as applied to claim 7, the combined teachings teach the invention as described above and further teach wherein a biasing member (Goodman: 260, spring) is connected to the lever (Goodman: 225, closure member), and a biasing force of the biasing member (Goodman: 260, spring) is equal to the preload (column 3 lines 34 to 37: The left-hand end of chamber 220 houses diaphragm 255 biased downwardly by spring 260, the preload thereof being adjustable by means of adjustment screw 256).
Regarding claim 9, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the airflow control system (Goodman: Figure 1) is on an aircraft (Goodman: column 1 lines 6 to 8).
Regarding claim 10, as applied to claim 9, the combined teachings teach the invention as described above and further teach wherein the airflow control system (Goodman: Figure 1) is part of a bleed air system of the aircraft (Goodman: column 1 lines 28 to 33).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056 A) in view of Fox (US Patent No. 9957052) as applied to claim 1 in further view of Siedel (US 4617958 A).
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above and further teach wherein the valve actuator (Goodman: 65, valve actuator) includes a piston (Goodman: 90, piston) and translation of the piston (Goodman: 90, piston) is connected to a valve disk (Goodman: understood to be disk of valve 55 depicted in Figure 2) but does not expressly teach 
wherein the valve actuator includes a piston and translation of the piston rotates the valve disk.
Siedel teaches wherein the valve actuator (22, piston actuator) includes a piston (26, piston) and translation of the piston (26, piston) rotates the valve disk (18, butterfly valve; column 3 lines 22 to 33) so the actuator moves the butterfly valve dependent upon the fluid pressure on the inlet and outlet sides and of the butterfly valve (column 3 lines 34 to 46).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the valve actuator includes a piston and translation of the piston rotates the valve disk in view of the teachings of Siedel so the actuator moves the butterfly valve dependent upon the fluid pressure on the inlet and outlet sides and of the butterfly valve.
Claims 11 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056) in view of Fox (US Patent No. 9957052).
Regarding claim 11, Goodman teaches an aircraft (column 1 lines 28 to 33 teaches a system for an aircraft) comprising: 
an environmental control system for conditioning air (20, air cycle refrigeration systems, column 2 lines 21 to 28); 
a bleed air system for providing a flow of air (column 1 line 28 to 48; column 2 lines 26 to 29) to the environmental control system (20, air cycle refrigeration systems, column 2 lines 21 to 28); 
and a valve (55-valve and 65-valve actuator) arranged within a flow path of the flow of air (40, bleed air line) provided to the environmental control system (20, air cycle refrigeration systems, column 2 lines 21 to 28);
an airflow control system (Figure 2 controls pressure; location of 55 in Figure 1) arranged between the bleed air system (column 1 line 28 to 48; column 2 lines 26 to 29) and the environmental control system (20, air cycle refrigeration systems, column 2 lines 21 to 28; column 1 lines 28 to 33: Accordingly, it is among the principal objects of the present invention to provide an improved controller for regulating compressor bleed airflow from a gas turbine engine or engines to multiple air cycle refrigeration systems in an aircraft cabin air cycle, air conditioning system), 
the airflow control system (Figure 2 controls pressure) including a pneumatic controller (annotated Figure 2, shaded area).
…(omitted claim language)… controller (165, bimetallic element) are independently operable (Figure 2) to regulate a pressure of the flow of air provided to the environmental control system (20, air cycle refrigeration systems, column 2 lines 21 to 28), 
Additionally, Goodman inherently teaches 

    PNG
    media_image1.png
    472
    716
    media_image1.png
    Greyscale
[AltContent: textbox (Goodman: Figure 2)]wherein (…omitted claim language…) the pneumatic controller (annotated Figure 2, shaded area) (…omitted claim language…) are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream (Figure 2, passage from 40 to the lower portion of the lefthand end of chamber 220) from the valve (55, valve and 65, valve actuator),

However, Goodman does not expressly teach 
and a digital controller and , 
, 
wherein both the pneumatic controller and the digital controller are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve. 

Fox teaches 
a digital controller (11, controller; column 5 line 50 to column 6 line 32)
wherein (…omitted claim language…) the digital controller (11, controller) are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve (13-electronic flow control valve-Table 1: cabin pressure entry; column 8 lines 14 to 27; 12e-sensor-column 9 lines 8 to 24; 14-aircraft cabin-column 5 lines 50 to column 6 line 16; column 10 lines 40 to 49) to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds (column 9 lines 8 to 24).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively to modify Goodman to include a digital controller; wherein (…omitted claim language…) the digital controller are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve in view of the teachings of Fox to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds; yielding the predictable result of 
the pneumatic controller and the digital controller are independently operable to regulate a pressure of the flow of air provided to the environmental control system, 
wherein both the pneumatic controller and the digital controller are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve. 

In other words, Goodman has taught 
the pneumatic controller and the (…omitted claim language…) controller are independently operable to regulate a pressure of the flow of air provided to the environmental control system, 
wherein both the pneumatic controller and the (…omitted claim language…) controller are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve. 
Adding a digital controller; wherein (…omitted claim language…) the digital controller are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream from the valve of Fox enables pressure regulation to occur that accounts for more than just temperature and pressure parameters as there are other parameters to consider (Table 2), and there may be more than only one threshold to consider (column 11 line 65 to column 12 line 3) which would yield the claim limitations in the context of Goodman.   

    PNG
    media_image3.png
    540
    906
    media_image3.png
    Greyscale
[AltContent: textbox (Fox: Figure 1B)]

Regarding claim 12, as applied to claim 11, the combined teachings teach the invention as described above and further teach wherein the pneumatic controller (Goodman: annotated Figure 2, shaded area) is operable to maintain the pressure of the flow of air at or below a regulation pressure set point (Goodman: column 3 lines 34 to 37: The left-hand end of chamber 220 houses diaphragm 255 biased downwardly by spring 260, the preload thereof being adjustable by means of adjustment screw 256, springs 275 and 245 preload for temperatures).
In other words, “a regulation pressure set point” may be set to any preload, which the pneumatic controller would always control to if the pressure in the flow path of the flow of air downstream of the valve was below or at the preload resistance.  
Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above but do not expressly teach wherein the digital controller is operable to adjust the pressure of the flow of air to equal a digital set point, the digital set point being less than the regulation pressure set point.
Fox further teaches wherein the digital controller (11, controller) is operable to adjust the pressure of the flow of air to equal a digital set point (column 10 lines 40 to 49), the digital set point (column 10 lines 40 to 49) being less than the regulation pressure set point (column 10 lines 40 to 49, a value around 15 psia) to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds (column 9 lines 8 to 24).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the digital controller is operable to adjust the pressure of the flow of air to equal a digital set point, the digital set point being less than the regulation pressure set point in view of the further teachings of Fox to identify when one or more characteristics exceed/equal one or more thresholds and/or fall below one or more thresholds.
In other words, “the regulation pressure set point” is still an arbitrary value that (in the context of claim 12) may be higher than whatever the digital set point is which the electronic controller is controlling to. 
Claims 14 to 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056) in view of Goodman (US Patent No. 5135161, referred to as Goodman2)
Regarding claim 14, Goodman teaches 
A method of regulating a pressure of a flow of air comprising (abstract): 
providing a portion of the flow of air from downstream of an adjustable valve (120, solenoid actuated valve) to a pneumatic controller (annotated Figure 2); 
determining if the pressure of the portion of the flow of air exceeds a regulation pressure set point (column 3 line 57 to column 4 line 37; spring 260) of the pneumatic controller (annotated Figure 2); 
providing a portion of the flow of air from downstream (Figure 2, passage from 40 to the lower portion of the lefthand end of chamber 220) of an adjustable valve (120, solenoid actuated valve) to a pneumatic controller (annotated Figure 2, shaded area);  
However, Goodman does not expressly teach 
comparing a parameter of the portion of the flow of air to a digital set point when the pressure of the portion of the flow of air is below the regulation pressure set point; and 
adjusting a position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point.

Goodman2 teaches 
comparing a parameter of the portion of the flow of air (pressure, column 3 lines 47 to 58) to a digital set point (column 3 line 59 to column 4 line 2; column 4 lines 44 to 47) when the pressure of the portion of the flow of air is below the regulation pressure set point (column 5 lines 23 to 40: reference value); and 
adjusting a position of a valve (112, proportional valve; column 4 lines 37 to 59) controlling the flow of air in response to the comparison of the parameter and the digital set point (column 5 lines 23 to 40: reference value).

    PNG
    media_image5.png
    431
    589
    media_image5.png
    Greyscale
[AltContent: textbox (Goodman2: Figure 7)]to incorporate a pneumatic back-up system which is activated in the event of a failure preventing the electronic controller from accurately controlling valve area of the alternative proportional valve (column 6 lines 31 to 56).

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include comparing a parameter of the portion of the flow of air to a digital set point when the pressure of the portion of the flow of air is below the regulation pressure set point; and adjusting a position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point in view of the teachings of Goodman2 to incorporate a pneumatic back-up system which is activated in the event of a failure preventing the electronic controller from accurately controlling valve area of the alternative proportional valve.
Regarding claim 15, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach further comprising adjusting a position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point.
Goodman2 further teaches further comprising adjusting a position of the valve controlling the flow of air (112, proportional valve; column 4 lines 37 to 59) in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point (column 3 line 59 to column 4 line 2, description of prior art in Goodman2 also describes operation of invention of Goodman2) to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions (column 2 lines 49 to 53).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising adjusting a position of the valve controlling the flow of air in response to determining that the parameter of the portion of the flow of air exceeds the regulation pressure set point in view of the further teachings of Goodman2 to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions.
Regarding claim 16, as applied to claim 15, the combined teachings further teach wherein adjusting the position of the valve controlling the flow of air (Goodman: 55, valve and 65, valve actuator) in response to determining that the parameter of the portion of the flow of air (Goodman: pressure; column 3 line 57 to column 4 line 37; although the valve operates with the ram air temperature, the pressure control portion controls to whatever the valve settings are) exceeds the regulation pressure set point (Goodman: 260, spring; column 3 line 57 to column 4 line 37) includes rotating a lever (Goodman: 225, closure member) of the pneumatic controller (Goodman: annotated Figure 2) to open a second valve (Goodman: 125, vent aperture), the second valve (Goodman: 125, vent aperture) being operably coupled to the valve (Goodman: 120, solenoid actuated valve).
Regarding claim 17, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach further comprising sensing the parameter of the portion of the flow of air and communicating the sensed parameter to a digital controller, wherein the digital controller is operable to compare the parameter to the digital set point.
Goodman2 further teaches further comprising sensing the parameter of the portion of the flow of air (pressure; column 4 lines 37 to 51) and communicating the sensed parameter to a digital controller (116, electronic controller; column 4 lines 37 to 51), wherein the digital controller (116, electronic controller; column 4 lines 37 to 51) is operable to compare the parameter to the digital set point (column 3 line 59 to column 4 line 2: reference value, description of prior art in Goodman2 also describes operation of invention of Goodman2) to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions (column 2 lines 49 to 53).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising sensing the parameter of the portion of the flow of air and communicating the sensed parameter to a digital controller, wherein the digital controller is operable to compare the parameter to the digital set point in view of the further teachings of Goodman2 to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions.
Regarding claim 18, as applied to claim 16, the combined teachings teach the invention as described above but do not expressly teach wherein the parameter is pressure.
Goodman2 further teaches wherein the parameter is pressure (pressure; column 4 lines 37 to 51) to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions (column 2 lines 49 to 53).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the parameter is pressure in view of the further teachings of Goodman2 to control the pressure drop across the proportional valve and regulate for various system conditions to reduce the noise created by the trim valves, while satisfying the required flow demands and temperature control requirements in all conditions.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056), in view of Goodman (US Patent No. 5135161, referred to as Goodman2) as applied to claim 16 in further view of The Garrett Corporation (Foreign Patent GB 1048713 A).
Regarding claim 19, the combined teachings teach the invention as described above but do not expressly teach wherein the parameter is flow rate.
The Garrett Corporation teaches wherein the parameter is flow rate (page 3 lines 31 to 56:…it has been explained above that the rate of air flow through the system is a function of the pressure at the throat of the venturi sensor…) to obtain the necessary air supply for pressurization and conditioning from the regular compressor stages of the jet engines of the aircraft (page 1 lines 26 to 33).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the parameter is flow rate in view of the teachings of The Garrett Corporation to obtain the necessary air supply for pressurization and conditioning from the regular compressor stages of the jet engines of the aircraft.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodman (US Patent No. 4735056), in view of Goodman (US Patent No. 5135161, referred to as Goodman2) as applied to claim 14 in further view of Greenberg (US Publication No. 10669945 B2).
Regarding claim 20, as applied to claim 14, the combined teachings teach the invention as described above but do not expressly teach wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point includes commanding movement of a torque motor, the torque motor being operably coupled to the valve1.
Greenberg teaches that a torque motor (104, variable-position electromechanical device) and solenoid valve (106, discrete-position electromechanical device) may operate at full authority in an aviation application (Figure 4) that uses a pneumatic actuator (110, pneumatic actuator) to rotate a valve plate (112, valve plate; column 6 lines 15 to 39) to provide backup in the event of a failure of the variable-position electromechanical device (column 7 lines 30 to 51). 
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to recognize that substituting a torque motor coupled to the valve would yield the predictable result of a torque motor able to provide full authority to a pneumatic actuator and rotate a valve plate, thereby teaching: wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point includes commanding movement of a torque motor, the torque motor being operably coupled to the valve.
In other words, the combined teachings teach “wherein adjusting the position of a valve controlling the flow of air in response to the comparison of the parameter and the digital set point” but do not expressly teach “includes commanding movement of a torque motor, the torque motor being operably coupled to the valve” because the combined art uses a solenoid valve (Goodman: 120, solenoid actuated valve). Greenberg teaches that a torque motor may operate over the same range to adjust the position of a valve controlling the flow of air in a similar fashion and vice versa. Therefore substituting the solenoid valve of the combined teachings with the torque motor valve of Greenberg would have yielded predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Avant (US Patent No. 3433251) teaches a regulator valve mechanism.
Banta (US Patent No. 8286661) teaches a bi-directional overpressure shut-off valve. 
Benson (US Patent No. 4671318) teaches an aircraft engine bleed air flow balancing technique.
Davison (US Patent No. 3537644) teaches a combined pressure and temperature regulator. 
Denike (US Patent No. 7264017) teaches a dual-actuator aircraft environmental control system valve.
Atkey (Foreign Patent CA 3069702 A1) teaches a compressed air system.
Dehais (US Publication No. 20200232577) teaches a pressure regulating starter valve.
Goodman3 (US Patent No. 4773307) teaches a method and apparatus for preventing cabin depressurization.
Horner (US Publication No. 20060019594) teaches a cabin pressure control system and method.
Parkin (US Publication No. 20190106218) teaches an aircraft altitude warning and oxygen presentation.
Foutch (US Publication No. 20180058333 A1) teaches bleed air systems for use with aircraft and related methods.
Wiggins (US Patent No. 7147430) teaches wherein the pneumatic controller (Figure 2; rate control servo mechanism 208) are configured to regulate a pressure of the flow of air based on a pressure of the flow of air downstream (248, a feedback inlet flow passage; column 7 line 51 to column 8 line 43) from the valve (204, flow control valve).
Kamenetz (US Publication No. 20190291872 A1) teaches an environmental control system including shared air source with balanced airflow output.
Fox (US Publication No. 20160214723) teaches a method of regulating a pressure of a flow of air comprising: providing a portion of the flow of air from downstream of a valve to a pneumatic controller; determining if the pressure of the portion of the flow of air exceeds a regulation pressure set point of the pneumatic controller; comparing a parameter of the portion of the flow of air to a digital set point when the pressure of the portion of the flow of air is below the regulation pressure set point; and adjusting a position of the valve controlling the flow of air in response to the comparison of the parameter and the digital set point.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the combined teachings do teach wherein adjusting a position of a valve (as described in Goodman2 in claim 14: 112, proportional valve; column 4 lines 37 to 59) controlling the flow of air in response to the comparison of the parameter and the digital set point (as described in Goodman2 in claim 14: column 5 lines 23 to 40: reference value).